Citation Nr: 1621060	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-17 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to January 1984, and from May 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran submitted a notice of disagreement as to the low back matter in December 2010, and the RO issued a responsive statement of the case in May 2012.  The record shows that the Veteran thereafter submitted a statement in July 2012, more than 60 days after the statement of the case, requesting an extension of time in which to file his appeal.  The Board notes that the RO wrote "accepted" on the document, suggesting that the RO accepted the July 2012 as a timely substantive appeal.  In any event, the RO has continued to treat the low back matter as if the Veteran had perfected his appeal.  Unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely or improperly filed, if circumstances so warrant.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Considering the RO appears to have accepted the July 2012 statement as a substantive appeal, that the RO has certified this case for appeal, and has otherwise consistently handled the matter as if on appeal, the Board finds it appropriate to waive the timeliness of the informal substantive appeal filed by the veteran.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's low back disability is causally related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As the Board's decision to grant the Veteran's claim is completely favorable, no further action with respect to the issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if the disability was manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his current low back condition is related to injuries he sustained in service.  

A review of the service treatment records confirms that the Veteran had suffered a low back injury after playing basketball in August 2004.  The Veteran reported an initial pain score of 6-7 out of 10, but then rated at time of evaluation a score of 9 out of 10.  The Veteran was treated and assessed with acute lumbar strain the same day, was ordered to quarters for 24 hours, received several pain medications, and was advised to ice his back three times daily for 10-15 minutes.  The Veteran returned for a follow-up later the same day in which he complained of throbbing sharp pain across his lower back.  He also complained that it was hard to walk and that he was having trouble bending over.  There was tenderness to palpation.  The Veteran was assessed again with back strain.  On his June 23, 2005 and August 2, 2005 Post-Deployment Health Assessments, the Veteran indicated he experienced back pain during deployment and at the time of each assessment.  In his separation assessment dated August 2, 2005, the Veteran reported that since his last medical assessment or physical examination, he had "hurt his right knee, fell [out of a truck in December] and [had] hurt [his] back or neck."  The Veteran also reported his condition limited his ability to work in his primary military specialty in that he could not run and he had trouble wearing packs due to his back pain.  

The Veteran's treatment records do not indicate any treatment or complaint for his lower back until he had low back surgery in November 2008, at which time the Veteran had two rods placed.  The Veteran has reported low back pain since that time.

In October 2010, the Veteran's treating orthopedic spinal surgeon provided a positive opinion, specifically noting that he was aware of the injuries sustained to the Veteran's lumbosacral spine during service.  The orthopedic spinal surgeon ultimately opined that there was a direct relationship between the injuries the Veteran sustained while on active duty to his current lumbar spine condition that had resulted in a low back surgery. 

The Veteran was provided a VA examination in April 2012.  At examination, the Veteran reported that during active service, he had fallen off a truck and hit the truck next to his.  He reported that he was seen in sick call and "received NSAID and light duty," and that his back still bothered him two months later after the incident.  He reported hurting his back again playing basketball.  "He again received NSAID and light duty."  His back continued to bother him for the next four years.  He stated he got off National Guard duty in 2008 and continued to have problems with his back.  He reported that he was seen by a neurosurgeon in 2008 and after an MRI in 2008, had back surgery in 2008 in which he had L4-L5-S1 fusion with rods.  The Veteran reported he has had constant and daily lower back pain with constant and daily shooting pain radiating down his right leg.  He reported at the time of examination that he has had three different epidural injections but reported continued pain, although not as intense.  He reported seeing the neurosurgeon every six months and took several prescribed medications for his condition.  After examination, the examiner provided a negative opinion, finding the Veteran's back injury in service was acute and transitory and noted there was no documentation of complaint or treatment for lower back pain until after the Veteran had back surgery.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's low back disability was incurred in or related to his injuries during active service.  The Veteran had consistently reported back pain since he had first injured his back in service until separation and reported at his April 2012 VA examination that he experienced continued low back pain since separation from service which resulted in a fusion with rods in his lumbar spine.  The Board finds the statement from the Veteran at the time of his 2012 examination to be credible.  The Veteran is competent to describe the continuity of symptomatology for his low back disorders as they existed from his time of service.  

Furthermore, as detailed above, the Veteran has provided statements from his treating orthopedic spinal surgeon in which the surgeon has established a nexus between his current disability to the injuries he sustained in active service.  Additionally, the Veteran's representative in a July 2015 statement has highlighted the surgeon's qualifications in establishing a traumatic event's effect on the spine and that there has been no record of any other lower back injuries since the Veteran's separation from active service. 

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's low back disability is service-connected.  As noted above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for low back disability is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


